DETAILED ACTION
This is in response to RCE filed on 11/01/2021 and claims filed on 08/31/2021. Claims 1-6, 9-16 and 19-20 are allowed.  Claims 1 and 11 are independent claim. Claims 7-8 and 17-18 are cancelled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application No. 16/143,132 (US Patent No. 10673894) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Chris McKenna on February 8th, 2022 followed by an e-mail.
The application has been amended as follows:  
(Currently Amended) A method comprising:
identifying, by one or more processors via one or more tools, a first number of a plurality of spoofed domains of a domain name of an entity;
identifying, by the one or more processes, a second number of the plurality of spoofed domains of the entity that are registered to one or more parties other than the entity;
determining, by the one or more processors, a level of spoof risk for each of a plurality of uniform resource locators (URLs) identifying one of the plurality of spoofed domains based at least on a comparison of the first number of the plurality of spoofed domains of the domain name of the entity to the second number of the plurality of spoofed domains of the entity that are registered to one or more parties other than the entity;
selecting, by the one or more processors, one or more URLs of the plurality of URLs registered to the one or more parties other than the entity based at least on the , the one or more URLs of the plurality of URLs comprising one of punycodes or permutations of the URL of the domain of the entity; and
communicating, by the one or more processors, to one or more devices of one or more users an electronic training assigned a difficulty rating and configured to train the one or more users to identify between the domain of the entity and the spoofed domain of the selected one or more URLs.

(Original) The method of claim 1, further comprising assigning, by the one or more processors, a difficulty rating to the electronic training campaign.
(Original) The method of claim 2, further comprising generating, by the one or more processors, the electronic training campaign based at least on the difficulty rating and the selected one or more URLs of the plurality of URLs.
(Previously Presented) The method of claim 2, further comprising determining, by the one or more processors, the difficulty rating based at least on a comparison between the plurality of spoofed domains to the domain of the entity.
(Original) The method of claim, further comprising generating, by the one or more processors, the electronic training campaign based at least on one or more of the following; a difficulty rating, a profile of the one or more users, a training history of the one or more users, or a role of the one or more users.
(Original) The method of claim 1, further comprising identifying, by the one or more processors, the one or more URLs of the plurality of URLs that are one of or more of the following: spoofed by typo squatting, URL hijacked, a sting site, a phishing URL or a fake URL.
(Cancelled)
(Cancelled)
(Original) The method of claim 1, further comprising identifying, by the one or more processors, the one or more URLs of the plurality of URLs that are one of directed to or redirected to the domain name of the entity.
(Original) The method of claim 1, further comprising identifying via mail exchange records of each of the plurality of URLs whether each of the plurality of URLs is registered to the one or more parties other than the entity.
(Currently Amended) A system comprising:
one or more processors, coupled to memory and configured to:
identify, via one or more tools, a first number of a plurality of spoofed domains of a domain name of an entity;
identify a second number of the plurality of spoofed domains of the entity that are registered to one or more parties other than the entity;
a level of spoof risk for each of a plurality of uniform resource locators (URLs) identifying one of the plurality of spoofed domains based at least on a comparison of the first number of the plurality of spoofed domains of the domain name of the entity to the second number of the plurality of spoofed domains of the entity that are registered to one or more parties other than the entity;
select one or more URLs of the plurality of URLs registered to the one or more parties other than the entity based at least on the level of spoof risk, wherein the one or more URLs of the plurality of URLs comprising one of punycodes or permutations of the URL of the domain of the entity; and
communicate to one or more devices of one or more users an electronic training configured to train the one or more users to identify between the domain of the entity and the spoofed domain of the selected one or more URLs.

(Original) The system of claim 11, wherein the one or more processors are further configured to assign a difficulty rating to the electronic training campaign.
(Original) The system of claim 12, wherein the one or more processors are further configured to generate the electronic training campaign based at least on the difficulty rating and the selected one or more URLs of the plurality of URLs.
(Previously Presented) The system of claim 12, wherein the one or more processors are further configured to determine the difficulty rating based at least on a comparison between the plurality of spoofed domains to the domain of the entity.
(Original) The system of claim 12, wherein the one or more processors are further configured to generate the electronic training campaign based at least on one or more of the following; a difficulty rating, a profile of the one or more users, a training history of the one or more users, or a role of the one or more users.
(Original) The system of claim 12, wherein the one or more processors are further configured to identify the one or more URLs of the plurality of URLs that are one of or more of the following: spoofed by typo squatting, URL hijacked, a sting site, a phishing URL or a fake URL.
(Cancelled)
(Cancelled)
(Original) The system of claim 11 wherein the one or more processors are further configured to identify the one or more URLs of the plurality of URLs that are one of directed to or redirected to the domain name of the entity.
(Original) The system of claim 11, wherein the one or more processors are further configured to identify via mail exchange records of each of the plurality of URLs whether each of the plurality of URLs is registered to the one or more parties other than the entity.


EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-6, 9-16 and 19-20 are allowed as the updated search does not teach or fairly suggest the claimed limitations. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 08/31/2021, pages 7-8) and proposed amendments, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
The prior art of record Tyler (US Patent Application Publication No 2019/0141077 A1) teaches providing domain name authentication for intrusion and malware prevention. Domain names are formed by the rules and procedures of the domain name system. Domain names are used to establish unique identity. Any name registered in the DNS is a domain name. Domain names are used in various networking contexts and for application-specific naming and addressing purposes. The internet security system provides improved domain name authentication by analyzing a domain name, specifically DNS metadata associated with the domain name, in order to determine whether the domain name is legitimate, and thus directs a user to a trusted Web page or content, or if the domain name has been created with the intent to impersonate a legitimate domain name and thus fool the user into believing that the masquerading domain name is associated with a trusted entity or party.

But none of the reference mentioned above teaches “selecting, by the one or more processors, one or more URLs of the plurality of URLs registered to the one or more parties other than the entity based at least on the level of spoof risk, the one or more URLs of the plurality of URLs comprising one of punycodes or permutations of the URL of the domain of the entity” along with the other limitations as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433